        Case 1:19-cv-03286-PKC Document 1 Filed 01/07/19 Page 1 of 12



 1 Emily V. Griffen (SBN 209162)
    egriffen@shearman.com
 2 Alethea M. Sargent (SBN 288222)
    alethea.sargent@shearman.com
 3 SHEARMAN & STERLING LLP
   535 Mission Street, 25th Floor
 4 San Francisco, California 94105-2997
   Telephone: (415) 616-1100
 5 Facsimile: (415) 616-1199

 6 Adam S. Hakki (pro hac vice to be submitted)
     ahakki@shearman.com
 7 Daniel C. Lewis (pro hac vice to be submitted)
     daniel.lewis@shearman.com
 8 SHEARMAN & STERLING LLP
   599 Lexington Avenue
 9 New York, New York 10022
   Telephone: (212) 848-4000
10 Facsimile: (212) 848-7179

11 Attorneys for Defendant Deutsche Bank
   Securities, Inc.
12

13

14
                                UNITED STATES DISTRICT COURT
15
                              NORTHERN DISTRICT OF CALIFORNIA
16

17
   SESL RECOVERY, LLC, a Delaware limited           Case No. ____________________
18 liability company,
                                                    NOTICE OF REMOVAL
19                              Plaintiffs,
                                                    [REMOVED FROM CALIFORNIA
20         vs.                                      SUPERIOR COURT, SAN FRANCISCO
                                                    COUNTY, CASE NO. CGC-18-572159]
21 DEUTSCHE BANK SECURITIES, INC.,

22
                                Defendant.
23

24

25

26

27

28

                                 DEFENDANT’S NOTICE OF REMOVAL          CASE NO. ___________
                                                                               SFDOCS01/329524.9
        Case 1:19-cv-03286-PKC Document 1 Filed 01/07/19 Page 2 of 12



 1 TO THE CLERK OF THE UNITED STATES DISTRICT COURT FOR THE NORTHERN

 2 DISTRICT OF CALIFORNIA:

 3          PLEASE TAKE NOTICE that Defendant Deutsche Bank Securities, Inc. (hereinafter

 4 “DBSI”) hereby removes Case No. CGC-18-572159, currently pending in the Superior Court of

 5 the State of California, County of San Francisco, and all claims and causes of action therein (the

 6 “Action”), to the United States District Court for the Northern District of California. As grounds

 7 for removal, Defendant states as follows:

 8                                           JURISDICTION

 9          1.      This Action may be removed under 28 U.S.C. § 1452(a) because it is “related to” a

10 pending case under Title 11 of the United States Code, 11 U.S.C. §§ 101, et seq. (the “Bankruptcy

11 Code”). This Court therefore has original jurisdiction over this Action pursuant to 28 U.S.C.

12 § 1334(b).

13          2.      This Court is part of the “district and division” embracing the place where this

14 Action was filed—in San Francisco, in San Francisco County, California. See 28 U.S.C. § 84(c);

15 Fed. R. Bankr. P. 9027(a).

16          3.      As an alternative basis for removal, this Action may be removed under 28 U.S.C.

17 § 1332 because, on information and belief, the Court has original jurisdiction due to the parties’

18 diversity of citizenship.

19                                     PROCEDURAL HISTORY

20          4.      On December 17, 2018, plaintiff SESL Recovery, LLC (hereinafter “SESL” or

21 “Plaintiff”), filed a complaint entitled SESL Recovery, LLC v. Deutsche Bank Securities, Inc.

22 (hereinafter the “Complaint”), in the Superior Court of the State of California, County of San

23 Francisco (hereinafter “State Court Action”). A copy of the Complaint is attached hereto as

24 Exhibit 1.

25          5.      The Complaint alleges that on January 11, 2016, a Second Lien Credit Agreement

26 was entered into by and among SunEdison, Inc., as borrower, Deutsche Bank AG New York

27 Branch as administrative agent, DBSI, Barclays Bank PLC, Macquarie Capital (USA) Inc., and

28 Keybanc Capital Markets as joint lead arrangers and joint bookrunners, and the Second Lien

                                   DEFENDANT’S NOTICE OF REMOVAL                  CASE NO. ___________
                                                 1                                         SFDOCS01/329524.9
        Case 1:19-cv-03286-PKC Document 1 Filed 01/07/19 Page 3 of 12



 1 Lenders. See Exhibit 2 hereto (Second Lien Credit Agreement). DBSI also served as sole

 2 syndication agent and sole documentation agent. Ex. 1 at ¶ 33. Plaintiff alleges that it has

 3 acquired the claims asserted in the Complaint through assignments from certain of the original

 4 Second Lien Lenders and certain transferees of the original Second Lien Lenders.

 5          6.      The Complaint alleges that DBSI made fraudulent and negligent misrepresentations

 6 and omissions concerning the financial condition of SunEdison in order to persuade the Second

 7 Lien Lenders to loan $725 million to SunEdison under the Second Lien Facility, in violation of

 8 California common law. Compl. ¶ 1, Causes of Action Nos. 1-6.

 9          7.      No discovery has taken place in the Action.

10          8.      Defendant’s time to respond to the Complaint has not expired, and Defendant has

11 not pled, answered, or otherwise generally appeared in the Action.

12          9.      No motions or other proceedings are pending in the Action.

13                                    TIMELINESS OF REMOVAL

14          10.     DBSI accepted service of the Complaint on January 2, 2019. Therefore, this Notice

15 of Removal is timely. See Murphy Bros. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 348

16 (1999) (thirty-day removal period begins when a defendant is served with the summons and

17 complaint, not by “mere receipt of the complaint unattended by any formal service”).

18                       REMOVAL IS PROPER UNDER 28 U.S.C. § 1452(A)
                         (“RELATED TO” BANKRUPTCY JURISDICTION)
19
            11.     Removal is proper under 28 U.S.C. §§ 1452(a) and 1334(b) because the Action is
20
     “related to” the chapter 11 cases of SunEdison, the issuer of the Second Lien Facility, and several
21
     of its debtor subsidiaries and affiliates. On April 21, 2016, SunEdison filed a voluntary petition
22
     for relief under chapter 11 of the United States Bankruptcy Code in the United States Bankruptcy
23
     Court for the Southern District of New York. In re SunEdison, Inc., Case No. 16-10992 (SMB)
24
     (Bankr. S.D.N.Y.) (the “SunEdison Bankruptcy Case”). On July 28, 2017, SunEdison’s chapter
25
     11 plan of reorganization was confirmed by the Bankruptcy Court. See Findings of Fact,
26
     Conclusions of Law and Order Confirming Second Amended Plan of Reorganization of
27

28

                                    DEFENDANT’S NOTICE OF REMOVAL                 CASE NO. ___________
                                                  2                                        SFDOCS01/329524.9
         Case 1:19-cv-03286-PKC Document 1 Filed 01/07/19 Page 4 of 12



 1 SunEdison, Inc. and Its Debtor Affiliates in the SunEdison Bankruptcy Case (Dkt. No. 3735) (the

 2 “Confirmation Order,” attached hereto as Exhibit 3).1

 3           12.     Under 28 U.S.C. § 1452(a), “[a] party may remove any claim or cause of action in a

 4 civil action . . . to the district court for the district where such civil action is pending, if such

 5 district court has jurisdiction of such claim or cause of action under section 1334 of this title.” In

 6 turn, 28 U.S.C. § 1334(b) confers jurisdiction upon this Court of all civil proceedings that are

 7 “related to” cases under the Bankruptcy Code. This Court has original jurisdiction over this

 8 Action pursuant to 28 U.S.C. § 1334(b), and this Action may therefore be removed to this Court

 9 by Defendant pursuant to 28 U.S.C. § 1452(a) because the Action is “related to” the SunEdison

10 Bankruptcy Case.

11           13.     A federal court’s “‘related to’ jurisdiction is very broad [and] includ[es] nearly

12 every matter directly or indirectly related to the bankruptcy”—even after a chapter 11 plan has

13 been confirmed. In re Wilshire Courtyard, 729 F.3d 1279, 1287 (9th Cir. 2013). Nevertheless,

14 this Action is closely “related to” the SunEdison Bankruptcy Case because it will affect “the

15 interpretation, implementation, consummation, execution, or administration of the confirmed

16 plan,” such that “there is a close nexus to the bankruptcy plan or proceeding sufficient to uphold

17 bankruptcy court jurisdiction over the matter.” In re Pegasus Gold Corp., 394 F.3d 1189, 1194

18 (9th Cir. 2005) (adopting “‘close nexus’ test for post-confirmation ‘related to’ jurisdiction”)

19 (citing In re Resorts Int’l, Inc., 372 F.3d 154, 166–67 (3d Cir. 2004)).

20           14.     The broad scope of the bankruptcy court’s post-confirmation jurisdiction as to the

21 SunEdison Bankruptcy Case is set forth in the Chapter 11 Plan, pursuant to which the bankruptcy

22 court expressly retained “exclusive jurisdiction of all matters arising out of, and related to, the

23 Chapter 11 Cases and the Plan, including jurisdiction to,” among other things, “adjudicate any and

24 all adversary proceedings, applications, and contested matters that may be commenced or

25 maintained pursuant to the Chapter 11 Cases, this Plan, or that were the subject of proceedings

26 before the Bankruptcy Court prior to the Effective Date, proceedings to adjudicate the allowance

27   1
    SunEdison’s confirmed chapter 11 plan—the Second Amended Plan of Reorgnization of
   SunEdison, Inc. and Its Debtor Affiliates—is attached to the Confirmation Order as Exhibit A (the
28 “Chapter 11 Plan”).

                                     DEFENDANT’S NOTICE OF REMOVAL                    CASE NO. ___________
                                                   3                                            SFDOCS01/329524.9
         Case 1:19-cv-03286-PKC Document 1 Filed 01/07/19 Page 5 of 12



 1 of Disputed Claims and Disputed Interests, and all controversies and issues arising from or

 2 relating to any of the foregoing;” “adjudicate any and all adversary proceedings and contested

 3 matters that may be commenced and maintained by the GUC/Litigation Trust or any other matters

 4 concerning administration of the GUC/Litigation Trust or any actions taken or contemplated to be

 5 taken by the GUC/Litigation Trust;” “ensure that distributions to Holders of Allowed Claims are

 6 accomplished as provided herein and adjudicate any and all disputes arising from or relating to

 7 distributions under the Plan;” “issue and implement orders in aid of execution, implementation, or

 8 consummation of this Plan;” “hear and determine disputes arising in connection with the

 9 interpretation, implementation, or enforcement of this Plan or the Confirmation Order . . . ;” and

10 “hear any other matter not inconsistent with the Bankruptcy Code . . . .” See Exhibit 3, Article

11 XIII.

12           15.    This Action is sufficiently “related to” the SunEdison Bankruptcy Case to establish

13 federal jurisdiction in at least the following ways.

14           16.    First, this Action is “related to” the SunEdison Bankruptcy Case because Plaintiff’s

15 claims against DBSI are subject to indemnification pursuant to the Second Lien Credit Agreement

16 and other documents. Specifically, Section 10.04(b) of the Second Lien Credit Agreement

17 imposes broad indemnification obligations on SunEdison with respect to claims against DBSI,

18 including obligations to pay attorneys’ fees. See Exhibit 2, Section 10.04(b) (SunEdison agreed to

19 “indemnify each Agent (and any sub-agent thereof), and each Lender, and each Related Party of

20 any such foregoing Persons (each such Person being called an ‘Indemnitee’) against, and hold

21 each Indemnitee harmless from any and all losses . . . , claims, damages, penalties . . . , liabilities

22 and related expenses (including the fees, charges and disbursements of any counsel for any

23 Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by any third party or

24 by the Borrower or any other Loan Party arising out of, in connection with, or as a result of (i) the

25 execution or delivery of this Agreement, any other Loan Document or any agreement or

26 instrument contemplated hereby or thereby, the performance by the parties hereto of their

27 respective obligations hereunder or thereunder, the consummation of the transactions

28 contemplated hereby or thereby, . . . , the syndication of the credit facilities provided for herein . . .

                                     DEFENDANT’S NOTICE OF REMOVAL                   CASE NO. ___________
                                                   4                                          SFDOCS01/329524.9
        Case 1:19-cv-03286-PKC Document 1 Filed 01/07/19 Page 6 of 12



 1 (ii) any Loan or the use or proposed use of the proceeds therefrom, . . . or (iv) any actual or

 2 prospective claim, litigation, investigation or proceeding relating to any of the foregoing, whether

 3 based on contract, tort or any other theory, whether brought by a third party or by the Borrower or

 4 any other Loan Party . . . .”).

 5          17.     In addition, the engagement letter dated December 8, 2015, between SunEdison,

 6 DBSI (as joint lead arranger and joint bookrunner and sole syndication agent), and Deutsche Bank

 7 AG New York Branch (as administrative agent) related to the Second Lien Facility (a redacted

 8 version of which is attached hereto as Exhibit 4) provides that DBSI is entitled to broad

 9 indemnification by SunEdison, stating in relevant part: “In the event that each Arranger (each, an

10 ‘indemnified person’) becomes involved in any capacity in any action, proceeding or investigation

11 brought by or against any person, including shareholders of SunEdison, in connection with or as a

12 result of either this arrangement or any matter referred to in this Engagement Letter, SunEdison

13 agrees to periodically reimburse each indemnified person, for its respective reasonable legal and

14 other expenses (including the cost of any investigation and preparation) incurred in connection

15 therewith,” and that SunEdison “agrees to indemnify and hold each indemnified person harmless

16 against any and all losses, claims, damages or liabilities to any such person in connection with or

17 as a result of either this arrangement, any matter referred to in this Engagement Letter or any

18 action, proceeding or investigation brought by or against any person . . . .” See Exhibit 4, Annex

19 A. The language of this indemnification provision makes clear that SunEdison’s obligation to

20 reimburse “reasonable legal and other expenses” incurred by DBSI arose at the moment that the

21 present Action was filed, and that (subject to certain exceptions) any losses sustained by DBSI

22 must be indemnified by SunEdison.

23          18.     Numerous courts in the Ninth Circuit have held that an action is “related to” a

24 bankruptcy case where there is an indemnification agreement between the defendant in the action

25 and a debtor, even if the defendant is not guaranteed indemnification. See Cobalt Partners, LP v

26 SunEdison, Inc., 2016 WL 4488181, at *4–5 (N.D. Cal. Aug. 26, 2016); Pac. Life Ins. Co. v. J.P.

27 Morgan Chase & Co., 2003 WL 22025158, at *1–2 (C.D. Cal. Jun. 30, 2003); see also Hendricks

28 v. Detroit Diesel Corp., 2009 WL 4282812, at *6 (N.D. Cal. Nov. 25, 2009); In re Washington

                                     DEFENDANT’S NOTICE OF REMOVAL                CASE NO. ___________
                                                   5                                       SFDOCS01/329524.9
         Case 1:19-cv-03286-PKC Document 1 Filed 01/07/19 Page 7 of 12



 1 Mut., Inc. Sec., Derivative & ERISA Litig., 2011 WL 4712177, at *2 (W.D. Wash. Oct. 6, 2011).

 2 See also Lone Star Fund V (US;), L.P. v. Barclays Bank PLC, 594 F.3d 383, 386–87 (5th Cir.

 3 2010) (“related to” bankruptcy jurisdiction existed where third-party debtor agreed to indemnify

 4 MBS seller “in a variety of circumstances, including any breach of a representation about the

 5 mortgages . . . and any claims made against [the seller] by third parties”). This includes post-

 6 confirmation cases applying the “close nexus” standard for “related to” bankruptcy jurisdiction.

 7 One district court case in the Ninth Circuit, faced with a broad indemnification provision that

 8 required reimbursement of attorneys’ fees, concluded that “[b]ecause, at a minimum, [the debtor]

 9 is bound to indemnify [defendant] for its costs incurred in defending this lawsuit, this action will

10 necessarily affect the ‘interpretation, implementation, consummation, execution, or administration

11 of the confirmed plan’ of [the debtor’s] bankruptcy.” Stichting Pensioenfonds ABP v.

12 Countrywide Fin. Corp., 447 B.R. 302, 309–10 (C.D. Cal. 2010) (applying “close nexus” test and

13 finding post-confirmation “related to” bankruptcy jurisdiction existed based on indemnification

14 agreement related to mortgage loan purchase agreements between Countrywide Home Loans, Inc.

15 and American Home Mortgage Corporation which “ma[d]e clear that American Home’s

16 obligation to defend CHL arose immediately upon the filing of this lawsuit”). See also Dexia

17 Holdings, Inc. v. Countrywide Fin. Corp., No. 2:11-cv-07165-MRP (MANx), slip op. at 3 (C.D.

18 Cal. Nov. 8, 2011) (denying remand because “this case is ‘related to’ the AHM bankruptcy and

19 has a ‘close nexus’ to the bankruptcy by virtue of Countrywide’s contractual indemnification

20 rights against AHM”); Fed. Housing Fin. Agency v. Countrywide Fin. Corp., No. 2:12-cv-01059-

21 MRP (MANx), slip op. at 1 (C.D. Cal. Apr. 5, 2012) (“As in Stichting, the filing of this lawsuit

22 triggered indemnification rights that will impact the bankruptcy estates. The Court finds that

23 bankruptcy related-to jurisdiction is appropriate . . . .”).

24           19.    Normally, confirmation of a chapter 11 plan results in a discharge of all claims

25 asserted against the debtor, including most claims for indemnification. See 11 U.S.C. § 1141(d).

26 However, Article XV(d) of the Chapter 11 Plan states that nothing therein or in the Confirmation

27 Order shall impair the rights of third parties to seek indemnification or contribution with respect to

28 litigation arising from the Second Lien Facility. See Exhibit 3, Article XV(d) (“Nothing in the

                                     DEFENDANT’S NOTICE OF REMOVAL                CASE NO. ___________
                                                   6                                      SFDOCS01/329524.9
        Case 1:19-cv-03286-PKC Document 1 Filed 01/07/19 Page 8 of 12



 1 Plan, Disclosure Statement or Confirmation Order shall impair any defenses, claims,

 2 counterclaims, or rights that any third parties . . . may have, and such defenses, claims,

 3 counterclaims, or rights (including, without limitation, any rights to seek indemnity, and any rights

 4 to seek setoff or recoupment, under any contract or agreement, or under applicable law or equity)

 5 with respect to the Second Lien Litigation (and any defenses thereto) are preserved and not

 6 impaired.”). Similarly, Section 6.12 of the Chapter 11 Plan makes clear that the Bankruptcy Plan

 7 does not impact or otherwise diminish the indemnitees’ rights to indemnification under the Second

 8 Lien Credit Agreement, by stating that DBSI retains the right to seek indemnification from

 9 SunEdison’s estate or contribution from SunEdison’s officers and directors. See id., Section 6.12

10 (“[A]ny indemnification and reimbursement obligations in respect of the . . . Prepetition Second

11 Lien Credit Facility [and/or] the Prepetition Second Lien Notes . . . which are expressly stated to

12 survive any repayment under, or termination of, such respective facilities shall survive any

13 cancellation or discharge under this Plan in accordance with their respective terms, and any rights

14 that the Agents . . . may have under the agency provisions of such facilit[y] shall survive any such

15 cancellation or discharge.”). DBSI sent a demand letter to the reorganized SunEdison, Inc., on

16 January 3, 2019, asserting its rights to indemnification with respect to this Action. See Exhibit 5

17 hereto.

18           20.    Second, any potential recovery by Plaintiff in the present Action will necessarily be

19 impacted by and/or offset against amounts already recovered or to be recovered by the Second

20 Lien Lenders pursuant to the Chapter 11 Plan. Determination and calculation of those amounts is

21 highly complex and will require interpretation of the Chapter 11 Plan, the Disclosure Statement

22 and Disclosure Statement Order entered on June 13, 2017 (SunEdison Bankruptcy Case, Dkt. Nos.

23 3314 & 3319 (Exhibits 6 & 7 hereto)), and related documents. For example, the Bankruptcy Plan

24 approved the formation of the “GUC/Litigation Trust Agreement” to hold and liquidate certain

25 litigation trust assets (including causes of action and settlement and insurance proceeds), including

26 the investigation and prosecution of claims, and to otherwise administer the distribution of

27 proceeds from certain litigation on behalf of SunEdison for the benefit of certain beneficiaries,

28 including the Second Lien Lenders. See generally Exhibit 3, Article VII and Exhibit 7.1

                                   DEFENDANT’S NOTICE OF REMOVAL                  CASE NO. ___________
                                                 7                                        SFDOCS01/329524.9
        Case 1:19-cv-03286-PKC Document 1 Filed 01/07/19 Page 9 of 12



 1 (GUC/Litigation Trust Agreement). After a certain amount of the litigation trust proceeds are

 2 distributed, the Second Lien Lenders (and others) are entitled to 48% of additional proceeds. See

 3 id., Article VII(b)(i). To the extent that Plaintiff, on behalf of the Second Lien Lenders, recovers

 4 against DBSI in this Action, it may affect how the Litigation Trust proceeds are distributed.

 5 Similarly, any recovery by the Second Lien Lenders pursuant to the GUC/Litigation Trust

 6 Agreement would need to be considered and offset against any recovery in this Action. Further,

 7 Section 12.4 of the GUC/Litigation Trust Agreement retains exclusive jurisdiction in the

 8 bankruptcy court over matters involving its enforcement or resolution of any claims or disputes

 9 related to the GUC/Litigation Trust Agreement. See Exhibit 3, Exhibit 7.1, Section 12.4.

10          21.     Third, the Second Lien Lenders have already received distributions pursuant to the

11 Bankruptcy Plan that will necessarily limit the amount that Plaintiff could recover from Defendant

12 on behalf of the Second Lien Lenders in this Action. See, e.g., Exhibit 3, Article IV (allowing

13 second lien claims “in the amount of $625.2 million”). The computation of the value of the

14 various distributions made to the Second Lien Lenders pursuant to the Bankruptcy Plan, a portion

15 of which is in the form of participation rights in a Rights Offering and other difficult to value

16 interests, is highly complex and detailed. See Exhibit 8 hereto, Rights Offering Procedures Order

17 entered on June 6, 2017 (SunEdison Bankruptcy Case, Dkt. No. 3283). Computation of the

18 amounts already received by the Second Lien Lenders pursuant to the Bankruptcy Plan under this

19 complicated Rights Offering structure raises issues of plan interpretation and implementation and

20 is therefore something that the bankruptcy court is undoubtedly in the best position to determine.

21          22.     Analysis of and determinations with respect to the above issues in connection with

22 this Action will, at a minimum, require interpretation of the Chapter 11 Plan and affect

23 administration thereof, which confers “related to” bankruptcy court jurisdiction post-confirmation.

24 See In re Pegasus Gold Corp., 394 F.3d at 1194; In re Wilshire Courtyard, 729 F.3d at 1285.

25                          REMOVAL IS PROPER UNDER 28 U.S.C. § 1332
                                 (DIVERSITY JURISDICTION)
26
            23.     Removal is proper under 28 U.S.C. § 1332 because the Court has original
27
     jurisdiction, on information and belief, due to the parties’ diversity of citizenship.
28

                                     DEFENDANT’S NOTICE OF REMOVAL                   CASE NO. ___________
                                                   8                                          SFDOCS01/329524.9
        Case 1:19-cv-03286-PKC Document 1 Filed 01/07/19 Page 10 of 12



 1           24.    DBSI is a Delaware corporation with its principal place of business located in the

 2 state of New York.

 3           25.    Plaintiff is a Delaware limited liability company. However, a “limited liability

 4 company ‘is a citizen of every state of which its owners/members are citizens,’ not the state in

 5 which it was formed or does business.” NewGen, LLC v. Safe Cig, LLC, 840 F.3d 606, 612 (9th

 6 Cir. 2016) (quoting Johnson v. Columbia Props. Anchorage, LP, 437 F.3d 894, 899 (9th Cir.

 7 2006)).

 8           26.    The Complaint does not plead the citizenship of Plaintiff’s owners/members, and

 9 DBSI cannot ascertain the owners’/members’ citizenship through a reasonable inquiry of publicly

10 available Delaware corporate records related to Plaintiff. See Exhibit 9 hereto (results of search of

11 publicly available information regarding Plaintiff on Delaware Department of State: Division of

12 Corporation’s entity search webpage, available at

13 https://icis.corp.delaware.gov/ecorp/entitysearch/namesearch.aspx). Therefore, on information

14 and belief, DBSI believes that Plaintiff’s citizenship is diverse to that of DBSI pursuant to 28

15 U.S.C. § 1332(a)(1). See Carolina Cas. Ins. Co. v. Team Equipment, Inc., 741 F.3d 1082, 1087

16 (9th Cir. 2014) (a party may plead allegations regarding diversity jurisdiction on information and

17 belief where the “information necessary to determining the citizenship of the LLCs could not be

18 determined from the public filings of those companies” and “at least some of the information

19 necessary to establish the diversity of the parties’ citizenship was within the defendants’ [here

20 Plaintiff’s] control.”) (citing Lewis v. Rego Co. 757 F.2d 66, 68–69 (3d Cir. 1985) (holding three

21 of four defendants were permitted to allege in removal petition ‘on information and belief’ that

22 fourth defendant, who had not joined the removal petition, was “not a citizen of Pennsylvania,”

23 and that this was “sufficient to establish diversity jurisdiction”)).

24           27.    Further, as required by 28 U.S.C. § 1332(a), the matter in controversy exceeds the

25 sum or value of $75,000, as the Complaint seeks to recover damages “of at least $447 million.”

26 Compl. ¶ 11.

27

28

                                    DEFENDANT’S NOTICE OF REMOVAL                 CASE NO. ___________
                                                  9                                       SFDOCS01/329524.9
       Case 1:19-cv-03286-PKC Document 1 Filed 01/07/19 Page 11 of 12



 1                    PROCEDURAL REQUIREMENTS AND LOCAL RULES

 2          28.    Defendant states that the claims asserted against it are non-core within the meaning

 3 of 28 U.S.C. § 157(b)(2). As required by Rule 9027(a)(1), Defendant states that they do not

 4 consent to entry of final order of judgment by any bankruptcy judge.

 5          29.    As required by 28 U.S.C. § 1446(a) and Rule 9027(a)(1), copies of all process,

 6 pleadings, and orders served upon Defendant (other than the Complaint, which is attached as

 7 Exhibit 1) are attached hereto as Exhibit 10.

 8          30.    Pursuant to 28 U.S.C. § 1446(d) and Rule 9027(b), written notice of the filing of

 9 this Notice of Removal and a copy thereof will be given to all parties.

10          31.    Defendant signs this Notice of Removal under Rule 11 of the Federal Rules of

11 Civil Procedure and Rule 9011 of the Federal Rules of Bankruptcy Procedure.

12          32.    Defendant reserves the right to submit additional evidence and argument as needed

13 to supplement this “short and plain statement” of the grounds for removal. Fed. R. Bankr. P.

14 9027(a).

15                                           CONCLUSION

16          33.    This Court has original jurisdiction over this Action under 28 U.S.C. § 1334(b), and

17 this Action is removable under 28 U.S.C. § 1452(a).

18

19

20

21

22

23

24

25

26

27

28

                                   DEFENDANT’S NOTICE OF REMOVAL                CASE NO. ___________
                                                 10                                      SFDOCS01/329524.9
      Case 1:19-cv-03286-PKC Document 1 Filed 01/07/19 Page 12 of 12



 1 Dated: January 7, 2019              Respectfully Submitted,
 2
                                       By:      /s/ Emily V. Griffen
 3
                                             Emily V. Griffen (SBN 209162)
 4                                           Alethea M. Sargent (SBN 288222)
                                             SHEARMAN & STERLING LLP
 5                                           535 Mission Street, 25th Floor
                                             San Francisco, California 94105-2997
 6                                           Telephone: (415) 616-1100
                                             Facsimile: (415) 616-1199
 7                                           egriffen@shearman.com
                                             alethea.sargent@shearman.com
 8
                                             Adam S. Hakki (pro hac vice to be
 9                                           submitted)
                                             Daniel C. Lewis (pro hac vice to be
10                                           submitted)
                                             SHEARMAN & STERLING LLP
11                                           599 Lexington Avenue
                                             New York, New York 10022-6069
12                                           Telephone: (212) 848-4000
                                             Facsimile: (212) 848-7179
13                                           ahakki@shearman.com
                                             daniel.lewis@shearman.com
14
                                             Attorneys for Defendant Deutsche Bank
15                                           Securities, Inc.

16

17

18

19

20

21

22

23

24

25

26

27

28

                            DEFENDANT’S NOTICE OF REMOVAL           CASE NO. ___________
                                          11                                SFDOCS01/329524.9
